DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
 	Claims 1, 5, 7 and 8 are currently amended.  Claims 17 and 18 are newly added.  Claims 1 and 3-18 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0017376, hereinafter Yamamura.
Regarding claim 1, Yamamura teaches a battery cell (1). The battery cell (1) includes three electrode groups (11). Each electrode group includes a positive electrode (6), a negative electrode (10) and a separator (7) interposed between the positive electrode and the negative electrode in a stacked configuration (paragraph [0021] and figure 1).
On one side of each electrode group are uncoated electrode sections intended to form an electrical connection with the electrode group (11) (paragraph [0021]) – therefore each uncoated electrode section is an “electrode tab junction”. A first “electrode tab junction” extends in a longitudinal direction and is electrically connected to a first electro-conductive plate (13, “conductive connection member”). Similarly a second “electrode tab junction” extends in a longitudinal direction and is electrically connected to a second electro-conductive plate (13, “conductive connection member”) (paragraph [0022] and Figure 1 below).
Both electro-conductive plates (13, “conductive connection members”) are electrically connected to pole terminal (14, “electrode lead”). The pole terminal (14, “electrode lead”) extends in the longitudinal direction and is led to an outside of a battery case (3). The entire portion of the pole terminal (14, “electrode lead”) disposed within the battery case (3) extends in the longitudinal direction (paragraph [0021] and Figure 1 below).



    PNG
    media_image1.png
    229
    476
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Longitudinal
direction)][AltContent: textbox (First electrode
tab junction)][AltContent: arrow][AltContent: textbox (Second electrode
tab junction)][AltContent: arrow][AltContent: textbox (First electro-conductive plate)][AltContent: arrow][AltContent: textbox (Second electro-conductive plate)][AltContent: arrow]








[AltContent: textbox (Figure 1 - Yamamura's assembly)]

Each “electrode tab junction” is welded to one end of the corresponding electro-conductive plate (13, “conductive connection member”) at a first welding junction (19). The first welding junction (19) has a dimension (d) which extends in the longitudinal direction and parallel to the entire portion of the pole terminal (14, “electrode lead”) disposed within the battery case (3) (paragraphs [0022, 0023] and figures 1 and 2B). The pole terminal (14, “electrode lead”) is welded to the other end of each electro-conductive plate (13, “conductive connection member”) (paragraph [0021]) – therefore, there is a second welding junction at the weld site. Given that the interface between the pole terminal (14, “electrode lead”) and each electro-conductive plate (13, “conductive connection member”) extends in the longitudinal direction, the second welding junction would necessarily have a dimension extending in the longitudinal direction as well.

Regarding claim 3, Yamamura teaches that each electro-conductive plate (13, “conductive connection member”) includes bent parts between the first welding junction and the second welding junction. One part is bent towards the battery element (2, “electrode body”) and the other is bent away from the battery element (2, “electrode body”) (Figure 2 below). 
[AltContent: arrow][AltContent: textbox (1st welding junction)][AltContent: textbox (2nd welding junction)]








[AltContent: textbox (Figure 2 - Indicating the "bent parts" in Yamamura's assembly.)]

Regarding claim 4, Yamamura teaches that each electro-conductive plate (13, “conductive connection member”) is a metal strip (paragraph [0026] and figure 2A). The bent parts are shown to have a circular arc shape (Figure 2 above).
Regarding claim 14, Yamamura teaches that the three groups are sealed together with an electrolyte liquid (“solution”) within the battery case (3). The battery case (3) is made of a laminate sheet (paragraph [0021] and figure 1).
claim 15, Yamamura teaches that each electrode group is in a laminated (“stacked”) configuration (paragraph [0021] and figure 1).
Regarding claim 16, Yamamura teaches a vehicle including the battery of claim 1 as a power source (paragraph [0002]).
Regarding claim 17, Yamamura teaches that each electro-conductive plate (13, “conductive connection member”) includes a bent part between the first welding junction and the second welding junction. The bent part is bent towards the battery element (2, “electrode body”) (Figure 2 above). The bent section is separated from the “electrode tab junction” and is separated from the pole terminal (14, “electrode lead”) by the electro-conductive plate (13) which is in direct contact with the pole terminal (14, “electrode lead”) (Figure 2 above).

Claims 5-8, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2009/0197162, hereinafter Shinyashiki.
Regarding claim 5, Shinyashiki teaches a battery. The battery includes two electrode groups (see Figure 3 below). Each group includes positive electrodes (1), negative electrodes (2) and separators (3) interposed between the positive electrodes (1) and the negative electrodes (2) in a stacked configuration (paragraph [0043] and figure 1).
On one side of each electrode group are current collector tabs (11) intended to form an electrical connection with the electrode group (paragraphs [0044, 0047] and 

    PNG
    media_image3.png
    181
    470
    media_image3.png
    Greyscale
[AltContent: textbox (First electrode
group)][AltContent: textbox (Second electrode 
group)][AltContent: arrow][AltContent: textbox (Longitudinal
direction)]






[AltContent: textbox (Figure 3 - Shinyashiki's assembly)]

The current collector tabs (11) of each group are electrically connected to current collector terminal (15, “electrode lead”) via a plurality of weld points (17), such that the current collector tabs (11) of one group are on one side of the current collector terminal (15, “electrode lead”) and the current collector tabs (11) of the second group are on an opposite side of the current collector terminal (15, “electrode lead”) (paragraph [0047] and figures 7, 8 and 10). The current collector terminal (15, “electrode lead”) is drawn to an outside of a battery case (25) (paragraph [0043]).
An outermost current collector tab (11) of each group may be considered the instantly claimed “conductive connecting member”. 
The remaining current collector tabs (11) of each group form an “electrode tab junction”. 

As such, a weld point may be selected to be the “first welding junction” directly coupling the end of the “electrode tab junction” to the current collector terminal (15, “electrode lead”).
Two other weld points may be selected as the two “second welding junctions”. One weld point couples the outermost current collector tab (11, “conductive connecting member”) to the “electrode tab junction” - this “second welding junction” can be selected to be at an opposite side of the “electrode tab junction” in a width direction from the “first welding junction”.  The other weld point couples the outermost current collector tab (11, “conductive connecting member”) to the current collector terminal (15, “electrode lead”) (see Figure 4 below for a selection of weld points, which satisfy the above criteria).

    PNG
    media_image5.png
    304
    446
    media_image5.png
    Greyscale
[AltContent: textbox (First welding 
junction)][AltContent: arrow][AltContent: textbox (Second welding 
junctions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Width
direction)]






[AltContent: textbox (Figure 4 - Identification of the "first welding junction" and the two "second welding junctions" in Shinyashiki's assembly.)]


Regarding claim 6, Shinyashiki teaches that the “electrode tab junction” is coupled to the current collector terminal (15, “electrode lead”) in a bent state (figures 7 and 8).
Regarding claim 7, Shinyashiki teaches that the weld points are of equal size (figure 10). Therefore a total size of two weld points (“two second welding junctions”) would be larger than the size of one weld point (“first welding junction). 
Regarding claim 8, Shinyashiki teaches “second welding junctions” bonding the outermost current collector tab (11, “conductive connecting member”) of each group, the corresponding “electrode tab junction” and the current collector terminal (15, “electrode lead”). The configuration is capable of being bent such that the “second welding junction” would be in a bent state corresponding to the “electrode tab junction” and the current collector terminal (15, “electrode lead”).
Regarding claim 12, Shinyashiki teaches two electrode groups (Figure 3 above). The two electrode groups are arranged symmetrically with respect to the current collector terminal (15, “electrode lead”) (Figure 3 above).
The current collector tabs (11) are non-coated parts extending from active material coated parts of the electrodes in each group. 
Shinyashiki teaches weld points (17) and weld points (18), each of which bond together the current collector tabs (11) of each group (paragraph [0047] and figures 8 
An axis may be defined passing through a center portion of the non-coated parts in each group, such that the bent angles arranged on each side of the axis are symmetric relative to the axis (see Figure 5 below).
In each group the “electrode tab junctions” are bent and coupled to the current collector terminal (15, “electrode lead”) such that the bent angles are symmetric relative to the axis (see Figure 5 below). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Symmetric bent angles)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Symmetric bent angles)][AltContent: textbox (Symmetric bent angles)]






[AltContent: textbox (Figure 5 - Shinyashiki's assembly. Defining the “bent angles” and “horizontal” axis)]

It is noted that absent a reference point, the term “horizontal” has no absolute meaning – Shinyashiki’s assembly may be rotated such that the indicated axis in Figure 5 is horizontal relative to a defined surface.
Regarding claim 18, Shinyashiki teaches that the entire portion of the current collector terminal (15, “electrode lead”) disposed within the battery case (25) extends in the longitudinal direction (figures 2, 7 and 8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0171525, hereinafter Guen in view of U.S. Pre-Grant Publication No. 2007/0117009, hereinafter Yamauchi and U.S. Pre-Grant Publication No. 2005/0287430, hereinafter Kim.
Regarding claim 1, Guen teaches a battery cell (100). The battery cell (100) includes two electrode groups (110 and 110’) (figure 3). Each electrode group includes a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode in a stacked configuration (paragraph [0033]).
On one side of each electrode group are uncoated electrode sections (115 and 115’) intended to form an electrical connection with the electrode group (paragraph [0035]) – therefore the uncoated electrode sections in aggregate are an “electrode tab junction”. A first electrode tab junction extends in a longitudinal direction and is electrically connected to a first conductive connection member (144a). A second electrode tab junction extends in the longitudinal direction and is electrically connected to a second conductive connection member (144b) (Figure 6 below). 
Both conductive connection members (144a and 144b) are electrically connected to an electrode lead (135 and 130). In Figure 6, left panel below, a portion of the electrode lead (135 and 130) is shown to extend in the longitudinal direction. The 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Uncoated sections)]

    PNG
    media_image9.png
    296
    320
    media_image9.png
    Greyscale








[AltContent: textbox (Figure 6 - Guen's assembly including the two electrode tab junctions, the electrode lead and both conductive connection members. Left panel shows the longitudinal direction. Right panel shows a cross-sectional view of the elements in an assembled state.)]



Each electrode tab junction is in direct electrical contact with one side (“end”) of the corresponding conductive connection member (144a or 144b) and the electrode lead (135 and 130) is in direct electrical contact with the other side (“end”) of each conductive connection member (144a and 144b) (paragraph [0060] and figure 3).
Guen does not: 1) teach that the entire portion of the electrode lead (135 and 130) disposed within the battery case extends in the longitudinal direction; and 2) specify a welding junction at the interface of each electrode tab junction and the 
Regarding 1), it is well-known in the art to form electrode leads of the type taught by Guen whose entire portion disposed within the battery case extends in the longitudinal direction. See, e.g. Kim who teaches an electrode lead (35 or 37), which connects to an uncoated electrode portion (23a or 23b) within the battery case (113), then extends in the longitudinal direction until it exits the case (figures 1 and 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Guen’s electrode lead (135 and 130) as a unitary piece whose entire portion within the battery case extends in the longitudinal direction for the purpose of simplifying construction and without undue experimentation and with a reasonable expectation of success.
Regarding 2), Yamauchi teaches an analogous configuration including two electrode tab junctions (161 and 162) sandwiched within a conductive connecting member (13D). Yamauchi teaches welding the electrode tab junctions to the conductive connecting member (paragraph [0081] and figure 5).
It is further well-known to weld together electrically conductive components in order to provide a stable electrical connection. Yamauchi teaches welding a current collecting body(18A1), which is equivalent to Guen’s electrode lead (135 and 130) to a conductive connecting member (13A) for the purpose of securing the two elements together (paragraph [0068] and figure 2A).

In the combination of Guen and Yamauchi, the interface of the electrode tab junction and the conductive connection member (144c) and the interface of the electrode lead (135 and 130) and the conductive connection member (144c) extend parallel to a portion of electrode lead (135 and 130) (figure 3) and thus extend in the longitudinal direction. Therefore the first welding junction and the second welding junction are formed parallel to the electrode lead (135 and 130) and also extend in the longitudinal direction.

Regarding claim 3, Guen teaches that each conductive connection member (144a and 144b) is in the shape of a protrusion ( “bent part”) bent away from electrode group (110’, “electrode body”) (figure 3).
Regarding claim 4, Guen teaches that each conductive connection member (144a and 144b) is in the shape of a protrusion (“bent part”). Guen does not specify the shape of the cross section of the protrusion, but figure 3 illustrates it as having a rectangular cross-section.
Guen does not teach a circular arc shape.
1) formed to have a circular arc shape (figure 5). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion the protrusion with a circular arc shape without undue experimentation and with a reasonable expectation of success.
Regarding claim 9, Guen teaches a first electrode group (110) and a second electrode group (110’). The first electrode group (110) and the second electrode group (110’) are arranged symmetrically with respect to the electrode lead (135) (figure 3).
Regarding claim 10, Guen teaches that each electrode group includes electrodes having sections coated with active material and uncoated sections (115 and 115’) extending from the coated sections (paragraph [0035]). The uncoated sections (115 and 115’) have bent angles that are symmetrical with respect to a horizontal axis passing through the center of the electrode group (figure 3).
Regarding claim 11, Guen does not explicitly teach a value for the bent angles of the outermost electrodes. However, figure 3 illustrates an angle of about 45°.
Therefore the ordinarily skilled artist constructing Guen’s battery would be motivated to form an angle of about 45° for the outermost electrodes without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Guen teaches insulating members (133 and 164 “film”) for electrically insulating the electrode lead (135 and 130) from the battery case (150) (paragraphs [0047, 0065] and figure 4). The designations “upper” and “lower” do not have a unique meaning without a reference point. In the present case, insulating member (133, “film”) is positioned on an “upper surface” of the electrode lead (135 and 
Regarding claim 14, Guen teaches that the two electrode groups (110 and 110’) and an electrolytic solution are sealed within the battery case (paragraphs [0008, 0037]). The battery case includes an insulating bag (140, “laminate sheet”) and is thus partially made of it.
Regarding claim 15, Guen teaches that each electrode group is in a stacked configuration or a wound configuration (“stacked/folding configuration”) (paragraph [0033]).
Regarding claim 16, Guen teaches various portable electric devices including the battery of claim 1 as a power source (paragraph [0005]).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Yamamura, Shinyashiki and the combination of the Guen, Yamauchi and Kim references have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724